CATES, Judge
(concurring specially).
As I understand the setting for the refusal of defendant’s requested charge 14, the ruling of the trial judge came at the close of his oral charge.
*579Defense counsel excepted because he omitted any reference to involuntary manslaughter. The court, in effect, said, “Submit a written charge and I will denv it-You mark it refused by me.”
Pretermitting the propriety of the trial judge’s delegating the signing of his name to another, in view of another trial, I would point out that defense counsel were misled by a defective form book.
True, the charge submitted appears verbatim as § 6775, Jones, Alabama Jury Instructions, purporting to come from Davis v. State, 31 Ala.App. 508, 19 So.2d 356. However, Jones’s original text omits vital words which I shall not bother to set out, since the correct text of the charge now appears in the 1962 Pocket Part Supplement.
In view of the very strong language ttsed by Judge Harwood in Bradberry v. State, 37 Ala.App. 327, 67 So.2d 561, it seems to me that if the tendencies of the evidence on behalf of the defendant, Taylor,1 are the same on a new trial, it would be error for the court below to refuse to charge on manslaughter in the second degree.
Whether or not the charge approved in Bradberry, supra, is a good charge, I am not prepared to say, since I am not in a position to completely understand the thrust of all that Judge Foster said in criticizing this court in Davis v. State, 246 Ala. 101, 19 So.2d 358, where the same charge was under consideration. Compare Howard v. State, 41 Ala.App. 360, 132 So.2d 384.

. I rely on appellant’s brief for tbe defendant’s testimony, since tbe State bas accepted bis Statement of Pacts as correct.